In a proceeding to review the determination of the board of standards and appeals, order annulling the determination and directing the issuance of a permit for the erection of a gasoline station upon respondent’s property reversed on the law and the facts, with costs, certiorari proceeding dismissed, and the determination of the board reinstated and confirmed, with ten dollars costs and disbursements, on authority of People ex rel. Sullivan v. McLaughlin (266 N. Y.-) and People ex rel. Arseekay Syndicate v. Murdock (265 id. 158). Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.